Citation Nr: 1501602	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for diabetes mellitus.  

2.  Entitlement to an increase in a 60 percent rating for diabetic nephropathy.  

3.  Entitlement to an increase in a 10 percent rating for diabetic retinopathy.  

4.  Entitlement to an increased (compensable) rating for erectile dysfunction.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

6.  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,468.00.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied an increase in a 20 percent rating for diabetes mellitus; an increase in a 60 percent rating for nephropathy; an increase in a 10 percent rating for diabetic retinopathy; an increased (compensable) rating for erectile dysfunction; and denied a TDIU, as well as on appeal of a February 2012 decision by the Committee on Waivers and Compromises that denied the Veteran's claim for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,468.00.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND


In a VA Form 9, received in November 2014, the Veteran requested that he be scheduled for a hearing before the Board sitting at the RO (Travel Board hearing).

As the Veteran has requested a Travel Board hearing, the case must be remanded to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

